Citation Nr: 9932880	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  99-19 543	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  

This matter arises from a July 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran increased ratings for 
residuals of frostbite of the feet.  


FINDINGS OF FACT

1.  An initial Board decision has been made on the underlying 
claims for increased ratings for residuals of frostbite of 
the feet in July 1997; a notice of disagreement was received 
on or after November 18, 1988, as to that claim; and the 
attorney was retained in December 1997, not later than one 
year after the initial Board decision was rendered.  

2.  Past-due benefits are payable to the veteran as a result 
of the RO's grant of increased ratings for residuals of 
frostbite of the feet.  

3.  The fee agreement signed by the claimant and his attorney 
in December 1997 satisfies the criteria by which attorney 
fees may be paid by the VA from past-due benefits.  

4.  Legal services involving the veteran's claim for service 
connection for residuals of a head injury were rendered by 
his attorney.



CONCLUSION OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran have been met.  38 U.S.C.A. § 5904 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609 (1999).

2.  The fee specified in the agreement as being payable 
directly to the attorney in the amount of 20 percent of past-
due benefits awarded to the veteran in connection with the 
claims of increased ratings for residuals of frostbite of the 
feet is presumed to be reasonable and may be paid from past-
due benefits resulting from the RO's decision of March 2, 
1999.  38 U.S.C.A. §§ 5904, 5905 (West 1991 & Supp. 1999); 38 
C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 1997 decision, the Board denied the veteran's 
application for increased ratings for residuals of frostbite 
of the feet.  The veteran appealed this denial to the United 
States Court of Appeals for Veterans Claims ("Court").  In 
November 1997, the VA's General Counsel (GC) filed a Motion 
to Suspend Appellate Proceedings and to Remand; this motion 
was granted by the Court in February 1998.  The Board then 
vacated the July 1997 decision, and in a June 1998 remand, 
returned the claim to the RO for additional development.  The 
RO reviewed the evidence and in a July 1999 rating decision, 
awarded the veteran an increased rating, from 20 to 30 
percent, for service connected residuals of frostbite of the 
left foot.  The same award was made for the veteran's service 
connected residuals of frostbite of the right foot.  These 
rating decisions carried with them an award of past-due 
benefits to the veteran.  

Of record is a December 1997 fee agreement executed by the 
veteran and his attorney.  It provides for payment of 20 
percent of any past due payments awarded by the VA to the 
veteran, subject to offset of any EAJA fees awarded.  The 
scope of representation encompasses the veteran's claims for 
increased ratings for residuals of frostbite of the feet.  
This agreement was received by the VA in December 1997.  

Several conditions must be met in order for fees to be 
charged to a claimant for legal services performed by an 
attorney.  Initially, a fee may be charged only for legal 
services performed after the first final decision has been 
promulgated by the Board with respect to the issue, or 
issues, involved.  A fee may not be charged for legal 
services performed before such date.  Also, the Notice of 
Disagreement which preceded the Board's decision with respect 
to the issue, or issues, involved must have been received by 
the agency of original jurisdiction on or after November 18, 
1988.  Finally, the attorney must have been retained not 
later than one year following the date that the decision by 
the Board with respect to the issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904 (c)(1) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c) (1999).  

In the present case, there exists a July 1997 Board decision 
denying increased ratings for the veteran's bilateral 
residuals of frostbite of the feet.  The appeal leading up to 
this decision was initiated by a notice of disagreement 
received at the RO in May 1993.  These facts satisfy the 38 
C.F.R. § 20.609(c) requirements of a prior final Board 
decision initiated by a notice of disagreement filed on or 
after November 18, 1988.  

Regarding the fee agreement itself, it provides for payment 
of 20 percent of any past-due payments awarded by the VA to 
the claimant, subject to offset of any EAJA fees awarded.  
Such an agreement is presumed to be reasonable under the law.  
38 C.F.R. § 20.609(f) (1999).  

Finally, the law states that the attorney must be retained 
not later than one year following the date that the decision 
by the Board with respect to the issue, or issues, involved 
was promulgated.  38 C.F.R. § 20.609(c) (1999).  The attorney 
fees agreement was executed in December 1997 and filed with 
the VA that same month.  This evidence is sufficient to 
demonstrate that the attorney was retained within a year of 
the final July 1997 Board decision.  

Accordingly, all requirements of 38 U.S.C.A. § 5904 and 38 
C.F.R. § 20.609 have been met, and the attorney is entitled 
to reasonable fees for his efforts on behalf of the veteran 
and his claim for service connection for residuals of a head 
injury.  

In the aforementioned fee agreement, the veteran's attorney 
retains the right to apply for Equal Access to Justice Act 
(EAJA) fees.  Under the EAJA, certain prevailing parties in 
litigation against the United States government may recover 
attorney fees at statutory rates unless the government's 
position in the litigation was substantially justified.  See 
28 U.S.C.A. § 2412 (d) (1)(A) (1988).  The Federal Courts 
Administration Act of 1992 (FCAA) made EAJA applicable to VA 
adjudicative actions by including the U. S. Court of Appeals 
for Veterans Claims (Court) within the definition of 
"court" in 28 U.S.C.A. § 2412 (d) (2) (f).  EAJA fees 
awarded where the attorney was paid by fee agreement go first 
to reimburse the appellant the amount paid to the attorney 
pursuant to that fee agreement.  See § 506(c) (FCAA), Pub. L. 
No. 102-572, § 506(c), 106, Stat. 4506, 4513 (1992) (where 
claimant's attorney receives fees for same work under both 38 
U.S.C. § 5904 and section 2412(d), claimant's attorney 
refunds to claimant amount of smaller fee); Curtis v. Brown, 
8 Vet. App. 104, 108 (1995); see also Wingo v. West, 11 Vet. 
App. 307, 312-13 (1998); Gaines (Jerry) v. West, 11 Vet. App. 
113, 114 (1998); Shaw v. Gober, 10 Vet. App. 498, 503-04 
(1997). 

In an opinion binding on the Board, the VA General Counsel 
concluded that § 506(c) of the FCAA expressly provides that, 
where the claimant's attorney receives fees for the same work 
under both 38 U.S.C.A. § 5904 and 28 U.S.C.A. § 2412, the 
claimant's attorney must refund to the claimant the amount of 
the smaller fee.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1999); VAOGCPREC 12-97 (March 26, 1997).  The award under 
§ 5904(b) allows the claimant's attorney to collect his fee 
out of the claimant's past-due benefits, while the EAJA award 
is paid by the Government to the claimant to defray the cost 
of legal services.  See Curtis, 8 Vet. App. at 108-9, and 
Russell v. Sullivan, 930 F.2nd 1443, 1446 (9th Cir. 1991).  
The EAJA award therefore serves as a reimbursement to the 
claimant for fees paid of the past-due disability benefits.  
Accordingly, the claimant's attorney is permitted to seek 
recovery of attorney's fees under both 38 U.S.C.A. § 5904 and 
28 U.S.C.A. § 2412.  However, the attorney may keep only the 
larger of the fees recovered, and must offset the amount of 
the EAJA award in accordance with § 506(c) of the FCAA.  The 
Board does not have the direct authority to order the 
claimant's attorney to perform this action.  However, not to 
do so would be a violation of both professional conduct and 
38 U.S.C.A. § 5905 (West 1991 & Supp. 1999).  

The RO decision resulting in the payment of past-due benefits 
was entered on July 10, 1999, and, in that decision, the RO 
established an effective date of January 12, 1998, for the 
increase in benefit payments resulting from the increased 
disability ratings for bilateral residuals of frostbite of 
the feet.  38 U.S.C.A. § 5110(b)(2) (West 1991 & Supp. 1999); 
see also 62 Fed. Reg. 65207 (Dec. 11, 1997).  Therefore, the 
period of past-due benefits for purposes of calculating 
attorney fees begins on February 1, 1998, since this is the 
first day of the following month, as is provided under 38 
U.S.C.A. § 5111 (a) (West 1991 & Supp. 1999).   The ending 
date for the period of past due benefits is July 10, 1999, 
the date of the RO's grant of the benefit sought.  38 C.F.R. 
§ 20.609(h)(3) (1999).   



ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20% of any past-due benefits awarded the claimant 
pursuant to the RO's July 1999 rating decision granting 
increased ratings for bilateral residuals of frostbite of the 
feet, for the period from February 1, 1998, through July 10, 
1999.  




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


